Bond, J.
This cause was submitted on the bill, answer, and exhibits, with an agreed statement of facts therein, and was argued by counsel.
The court is of opinion that the complainants are not entitled to recover. The complainants shipped, on board the defendant’s steamboat, 78 bales of cotton. The steam-boat with all its cargo w'as destroyed by fire. The complainants had insured, as owners, the cotton in their own names, to the extent of their estimate of its value to them. The defendant company had a policy for a year covering all cargoes on board, limiting the liability of insurers to the extent of the interest of the insured in the cargo. The steam-boat company had no interest in the complainant’s cotton, and, when it was consumed, was paid nothing on account of its loss. The company was under no obligation to insure its cargoes, and did not do so further *494than to protect its interest for freight, charges, and loss accruing from the negligence of its employes. This is not double insurance, which makes a proper case of contribution between the several insurance companies. To make such a case, the property insured and the interest insured must be identical”. A decree will be signed in accordance herewith.